February 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     DONNA LYNN MORALE, Appellant

NO. 14-13-00965-CV                          V.

                      ELIZABETH WILLIAMS, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 14, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Donna Lynn Morale.
      We further order this decision certified below for observance.